J-S48014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :      IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 DONTAE PARLER                            :
                                          :
                    Appellant             :      No. 1058 EDA 2020


     Appeal from the Judgment of Sentence Entered February 19, 2020,
           in the Court of Common Pleas of Montgomery County,
           Criminal Division at No(s): CP-46-CR-0002579-2019.

BEFORE: KUNSELMAN, J., KING, J., and McCAFFERY, J.

MEMORANDUM BY KUNSELMAN, J.:                           FILED APRIL 21, 2021

      Dontae Parler appeals from the judgment of sentence imposed following

his conviction of defiant trespass. We affirm.

      The trial court set forth the relevant factual and procedural history as

follows:

             On March 26, 2019, [Parler] was charged with the crimes of
      defiant trespass and disorderly conduct-engage in fighting.
      [Parler] entered a plea of guilty for the count of defiant trespass
      before the court on February 19, 2020, and this court granted the
      district attorney’s motion to nolle pros the remaining count.
      During the guilty plea hearing, the Commonwealth described the
      terms of the parties’ plea agreement. Upon inquiry by the court,
      [Parler’s] counsel asserted that the terms described were
      consistent with their understanding of the agreed-upon terms. On
      that same day, this court issued an order accepting the terms of
      the plea agreement. In accordance with those terms, the court
      sentenced [Parler] to imprisonment for no more than the time he
      had already served. (March 26, 2019 - December 19, 2019).
      [Parler] was also sentenced to pay costs of prosecution.
J-S48014-20


              [Parler] filed a motion to waive costs of prosecution due to
       [his] inability to pay on February 24, 2020. This court denied that
       motion on February 25, 2020. On April 6, 2020, [Parler] filed an
       appeal with the Superior Court. On the same day, [Parler] filed
       with the trial court a motion to proceed in forma pauperis, which
       this court immediately granted. In response to this court’s April
       24, 2020 order requesting a concise statement pursuant to
       Pa.R.A.P. 1925(b), [Parler] submitted the concise statement on
       June 15, 2020. [This court thereafter filed a Pa.R.A.P. 1925(a)
       opinion.]

Trial Court Opinion, 8/26/20, at unnumbered 1-2 (unnecessary capitalization

and references to the record omitted).

       Parler raises the following issue for our review: “Did the sentencing court

err in imposing costs of prosecution on an indigent, unemployed person who

is depend[e]nt wholly on social security for income absent consideration of

their financial means?” Parler’s Brief at 2.

       Parler’s claim challenges the sentencing court’s authority to impose

costs as part of its sentencing order; therefore, it implicates the legality of his

sentence.    See Commonwealth v. Lehman, 201 A.3d 1279, 1283 (Pa.

Super. 2019), affirmed, 243 A.3d 7 (Pa. 2020). “Our standard of review over

such   questions   is   de   novo   and   our   scope   of   review   is   plenary.”

Commonwealth v. White, 193 A.3d 977, 985 (Pa. Super. 2018) (citing

Commonwealth v. Cardwell, 105 A.3d 748, 750 (Pa. Super. 2014)).

       The Judiciary Code requires a trial court to order a convicted defendant

to pay costs pursuant to 42 Pa.C.S.A. § 9721(c.1), which provides:

             Mandatory payment of costs.—Notwithstanding the
       provisions of section 9728 (relating to collection of restitution,
       reparation, fees, costs, fines and penalties) or any provision of law

                                       -2-
J-S48014-20


     to the contrary, in addition to the alternatives set forth in
     subsection (a), the court shall order the defendant to pay
     costs. In the event the court fails to issue an order for costs
     pursuant to section 9728, costs shall be imposed upon the
     defendant under this section. No court order shall be
     necessary for the defendant to incur liability for costs
     under this section. The provisions of this subsection do not alter
     the court’s discretion under Pa.R.Crim.P. 706(C) (relating to fines
     or costs).

42 Pa.C.S.A. § 9721(c.1) (emphasis added).

     Rule 706 of the Pennsylvania Rules of Criminal Procedure requires a trial

court to determine a defendant’s ability to pay costs or fines before

incarcerating a defendant for non-payment. The Rule provides:

            (A) A court shall not commit the defendant to prison for
     failure to pay a fine or costs unless it appears after hearing that
     the defendant is financially able to pay the fine or costs.

           (B) When the court determines, after hearing, that the
     defendant is without the financial means to pay the fine or costs
     immediately or in a single remittance, the court may provide for
     payment of the fines or costs in such installments and over such
     period of time as it deems to be just and practicable, taking into
     account the financial resources of the defendant and the nature of
     the burden its payments will impose, as set forth in paragraph (D)
     below.

           (C) The court, in determining the amount and method of
     payment of a fine or costs shall, insofar as is just and practicable,
     consider the burden upon the defendant by reason of the
     defendant’s financial means, including the defendant’s ability to
     make restitution or reparations.

           (D) In cases in which the court has ordered payment of a
     fine or costs in installments, the defendant may request a
     rehearing on the payment schedule when the defendant is in
     default of a payment or when the defendant advises the court that
     such default is imminent. At such hearing, the burden shall be on
     the defendant to prove that his or her financial condition has
     deteriorated to the extent that the defendant is without the means

                                     -3-
J-S48014-20


      to meet the payment schedule. Thereupon the court may extend
      or accelerate the payment schedule or leave it unaltered, as the
      court finds to be just and practicable under the circumstances of
      record. When there has been default and the court finds the
      defendant is not indigent, the court may impose imprisonment as
      provided by law for nonpayment.

Pa.R.Crim.P. 706.

      Parler contends that Pennsylvania statutes and the Rules of Criminal

Procedure require that the sentencing court consider a defendant’s ability to

pay prior to imposing costs, and that such costs should be waived where a

client is indigent. Parler points to Rule 706(C), and argues that this provision

requires a court to determine the defendant’s ability to pay costs at the time

of sentencing.

      In support of his argument, Parler relies on cases involving the

imposition   of   fines   rather   than   the   costs   of   prosecution.   See

Commonwealth v. Martin, 335 A.2d 424 (Pa. Super. 1975) (interpreting

Pa.R.Crim.P. 1407, and finding a $5,000 fine excessive where defendant was

declared indigent); Commonwealth v. Mead, 446 A.2d 971 (Pa. Super.

1982) (interpreting 42 Pa.C.S.A. § 9726(c), and vacating a $5,000 fine

imposed where court did not determine defendant’s ability to pay).

      Parler acknowledges this Court’s decisions in Commonwealth v.

Hernandez, 917 A.2d 332 (Pa. Super. 2007); and Commonwealth v.

Childs, 63 A.3d 323 (Pa. Super. 2013), wherein this Court determined that

Rule 706 requires only that the sentencing court determine the defendant’s




                                      -4-
J-S48014-20


ability to pay costs before ordering incarceration of the defendant for

nonpayment of costs. In Childs, we explained

             Generally, a defendant is not entitled to a pre-sentencing
      hearing on his or her ability to pay costs. Commonwealth v.
      Hernandez, . . . 917 A.2d 332, 336-37 (Pa. Super. 2007). While
      Rule 706 “permits a defendant to demonstrate financial inability
      either after a default hearing or when costs are initially ordered to
      be paid in installments,” the Rule only requires such a hearing
      prior to any order directing incarceration for failure to pay the
      ordered costs. Id. at 337 (emphasis added). In Hernandez, we
      were required to determine whether Rule 706 was constitutional
      in light of Fuller v. Oregon, 417 U.S. 40, 94 S. Ct. 2116, 40 L.
      Ed. 2d 642 (1974). We concluded that a hearing on ability to pay
      is not required at the time that costs are imposed:

               The Supreme Court . . . did not state that Fuller
               requires a trial court to assess the defendant’s
               financial ability to make payment at the time of
               sentencing. In interpreting Fuller, numerous federal
               and state jurisdictions have held that it is not
               constitutionally necessary to have a determination of
               the defendant’s ability to pay prior to or at the
               judgment of sentence. . . . [We] conclude that Fuller
               compels a trial court only to make a determination of
               an indigent defendant’s ability to render payment
               before he/she is committed.

      Hernandez, 917 A.2d at 337.

Childs, 63 A.3d at 326. Parler dismisses our ruling in Hernandez as “flawed

dicta” and our ruling in Childs as the “misguided repetition of dicta.” Parler’s

Brief at 7.

      Parler     also   acknowledges    our   Supreme    Court’s    decision   in

Commonwealth v. Ford, 217 A.3d 824 (Pa. 2019), which addressed whether

the ability-to-pay prerequisite is satisfied when a defendant agrees to pay a

given fine as part of a negotiated guilty plea agreement. In a footnote, our

                                       -5-
J-S48014-20


High Court cited to Rule 706 and reiterated that “[a]lthough a presentence

ability-to-pay hearing is not required when costs alone are imposed, our Rules

of Criminal Procedure provide that a defendant cannot be committed to prison

for failure to pay a fine or costs unless the court first determines that he or

she has the financial means to pay the fine or costs. Pa.R.Crim.P. 706(A).”

Id. at 827 n.6.

       Parler dismisses this statement in Ford as “non-binding dicta” and “an

unfortunate comment on an issue that was not essential to the case.” Parler’s

Brief at 7. Parler argues that Ford did not reach the issue of costs, nor did it

include any analysis of Rule 706(C) in relation to 42 Pa.C.S.A. §§ 9721(c.1)

and 9728(b.2).1        Parler contends that those statutes demonstrate that

sentencing courts retain discretion to waive costs at sentencing as provided

by Rule 706(C).

       Parler maintains that there are no mandatory costs if a court determines

that a defendant cannot afford to pay. Parler asserts that he is indigent and

currently receives the services of the public defender.     Parler argues that,



____________________________________________


1 Section 9728(b.2) provides as follows: “The clerk of courts, in consultation
with other appropriate governmental agencies, may transmit to the
prothonotary of the respective county certified copies of all judgments for
restitution, reparation, fees, costs, fines and penalties which, in the
aggregate, do not exceed $ 1,000, and, if so transmitted, it shall be the duty
of each prothonotary to enter and docket the same of record in his office and
to index the same as judgments are indexed, without requiring the payment
of costs as a condition precedent to the entry thereof.” 42 Pa.C.S.A. §
9728(b.2).

                                           -6-
J-S48014-20


because the sentencing court did not make an ability-to-pay determination,

the case should be remanded for a new determination on the imposition of

costs of prosecution that takes into account Parler’s indigent status.

      We are not persuaded by Parler’s argument.         Rule 706(C) does not

provide a timeframe in which an ability-to-pay determination must be made,

let alone specify that such a determination must be made at the time of

sentencing. Instead, the timing for such a determination is set forth in Rule

706(A), which requires the determination to be made before the court may

“commit the defendant to prison for failure to pay a fine or costs.”

Pa.R.Crim.P. 706(A).

      As this Court recently confirmed in Commonwealth v. Lopez, 2021 PA

Super 51 (filed March 23, 2021) (en banc), the Pennsylvania Rules of Criminal

Procedure, Sentencing Code and established Pennsylvania case law afford the

trial court the discretion as to whether to hold an ability-to-pay hearing at the

time of sentencing. The court must only hold a hearing before incarcerating

a defendant for failing to pay any costs imposed. See Lopez, at **13-14

(explaining, “unless and until a defendant is in peril of going to prison for

failing to pay the costs imposed on him.      It is only at that point that the

mandate for an ability-to-pay hearing arises”).

      Here, Parler is not being threatened with incarceration due to his

inability to pay the costs of prosecution imposed at his sentencing. Thus, he

was not entitled to an ability-to-pay hearing at that time. For this reason, the


                                      -7-
J-S48014-20


trial court did not err in failing to conduct such a hearing prior to dismissing

his motion to waive those costs.

      As Parler’s sole issue on appeal merits no relief, we affirm the judgment

of sentence.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/21/2021




                                     -8-